 In the Matter of THE INGALLS IRON WORKS COMPANY, SOUTHSIDEPLANTandINTERNATIONAL ASSOCIATION or BRIDGE, STRUCTURALAND, ORNAMENTAL IRON WORKERS, SH'OPMEN LOCAL #539Case'No. k-2248.-Decided January 23, 1941Jurisdiction:structural steel fabricating industry.Investigation and Certification of Representatives:existenceof question: re-fusal to bargain with the union until it has been certified by the Board;election necessary.Unit Appropriate for Collective Bargaining:all employees at the Southside plantof the Company,excluding clerical employees,watchmen, the general fore-man, the superintendent,theassistantsuperintendent,foremen,andinspectors.Mr. D. W. StricklandandMr. J. A. Simpson,of Birmingham,Ala., for the Company.Mr. Stanley Rounds,of Birmingham, Ala., for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn November 11 and December 13, 1940, respectively, Interna-tionalAssociation of Bridge, Structural- and Ornamental IronWorkers, Shopmen Local #539, herein called the Union, filed withthe Regional Director for the Tenth Region (Atlanta, Georgia) apetition and an amended petition alleging that a question affectingcommerce had arisen concerning the representation of employees ofThe Ingalls Iron Works Company,' Birmingham, Alabama, hereincalled the Company, and requesting an investigation and certifica-tion of representatives pursuant to Section 9 (c) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.On De-cember 17, 1940, the National Labor Relations Board, herein calledthe Board, acting pursuant to Section 9 (c) of the Act and ArticleIII, Section 3, of National Labor Relations Board Rules and Regu-1 Incorrectly designated in the formal papers as Ingalls Iron Works Company.This wascorrected by motion at the hearing.29 N. L.R. B., No. 28.156 ' THEWINGALLS IRON -WORKS- COMPANY',-..,1-57lations-Series 2, asamended, ordered - an investigation and , au-thorized the Regional Director to conduct it- and to provide- for anappropriate hearing upon -due notice.. -hearing, copies of which were duly served upon -the Company,.-theUnion, and SteelWorkers Organizing Committee.Pursuant tonotice, a hearing was held on January 8, 1941, at Birmingham, Ala-bama, before Alexander E. Wilson, Jr., the Trial Examiner dulydesignated by the Board.The Company. and the Union were repre-sented by counsel and participated in the hearing.. The Steel Work-ersOrganizing Committee did not appear at the hearing.. Fullopportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues, was afforded allparties.During the course of the hearing the Trial Examiner madeseveral rulings on motions and on objections to the admission ofevidence.The Board has reviewed the rulings of the Trial Ex-aminer and finds that no prejudicial errors were committed.Therulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Ingalls, Iron, Works Company is a# Delaware corporation;operatingside plant, where it is engaged in the fabrication of structural steel.The Company purchases approximately 70,000 tons of raw materialsannually, -approximately 50 per cent of which are shipped to it frompoints outside the State of Alabama. It sells about 70,000 tons offinished products annually approximately 70 per cent of which areshipped by it to points outside the State of Alabama.The Com-pany employs approximately 500 employees at its ,Southside plant.H. THE ORGANIZATION INVOLVEDInternational Association of Bridge, Structural and OrnamentalIronWorkers, Shopmen Local $539, is a labor organization affili-ated with the American Federation of Labor. It admits to member-ship all employees in the Southside plant of the Company, excludingclerical employees, watchmen, and superintendents.-III.TIM QUESTION;CONCERNING REPRESENTATIONOn November.8, 1940, the Union requested the Company to bar-gainwith itas the exclusive representativeofits employees.TheCompany refused to bargainwith the Union-until it' had been-certi= 158DECISIONS OF NATIONAL LABOR RELATIONS BOARDfled by the Board. A statement of the Regional Director intro-duced in evidence at the hearing shows that the Union represents asubstantial number of employees in the alleged appropriate unit.sWe find that a question has arisen concerning the representationof employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several Statesand tends to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE APPROPRIATE UNITThe Union urges that all the employees of the Company at itsSouthside plant, excluding clerical employees, watchmen, the generalforeman, the superintendent, and the assistant superintendent, con-stitute a unit appropriate for the purposes of collective bargaining.The only controversy with respect to the unit concerns foremenand inspectors.The Union urges the inclusion of all such employees,and the Company desires their exclusion.The Company has 19 employees classified by it as foremen. - Theyall issue orders to other employees and have the power to lay off,hire, and discharge employees.These employees engage solely insupervisory work and do not do any manual labor. In view ofthe supervisory duties of these employees, we'find that they shouldbe excluded from the unit.'The Company has four employees classified by it as inspectors.The inspectors check the finished products for quality and correct-ness and have the sole authority to reject defective products. Inview of the duties of these inspectors and the fact that we excludedthem from the unit in theBirmingham Tankcase' we find that theyshould be excluded from the unit.We find that all employees at the Southside plant of the Company,excluding clerical employees, watchmen, the general foreman, thesuperintendent, the assistant superintendent, foremen, and inspec-2The Regional Director's statement shows that 285 employees whose names.appear onthe Company's pay roll of December 18, 1940, have signed application cards in the Union.There are approximately 500 employees on this pay roll.nMatter of Birmingham Tank Company,Division of The Ingalls IronWorksCompany,IncandInternational Association of- Bridge.Structural and Ornamental Iron Workers,Shopmen's Local#539,25N.L.R.B.1306.Birmingham Tank Company,a divisionof the Company herein involved,and the Southside plant of the Company are both locatedin Birmingham,Alabama.-_'*See footnote 3,supra. THE 3NGALLS IRON WORKS COMPANY - , ,159)tors, constitute a- unit appropriate for the purposes of collectivebargaining, and that said unit will insure to the employees of theCompany their full right to self-organization and to collective bar-gaining and otherwise effectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by_ an election by secret ballot.Theparties agreed at the hearing that in the event the Board directedan election, eligibility of employees to vote should be determinedby the Company's pay roll of December 31, 1940.We find thatthe employees of the Company eligible to vote in the election shallbe those in the appropriate unit whose names appear on the Com-pany's pay roll of December 31, 1940, including employees who didnot work during such pay-roll period because they were ill or onvacation and employees who were then or have since been tem-porarily laid off, but excluding employees who have since quit orbeen discharged for cause.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of The Ingalls IronWorks Company,Birmingham, Alabama, within the meaning of Section 9 (c) andSection 2 (6) and (7) of the National Labor Relations Act.I.2.All employees at the Southside plant of the Company, exclud-ing clerical employees, watchmen, the general foreman, the superin-tendent, the assistant superintendent, foremen, and inspectors,constitute a unit, appropriate for the purposes of collective bargain-ing,within the meaning of Section 9 (b) of the National LaborRelations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lationsAct, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargain-ing with The Ingalls Iron Works Company, Birmingham, Alabama,an election by secret ballot shall be conducted as early as' possible, 160-DECISIONS'.OF -NATIONALLABOR-RELATIONS BOARDbut not later than thirty (30) days -from the date of this Direction;under 'the direction and supervision of theRegional Director forthe Tenth' Region, acting in this matteras agent forthe NationalLabor Relations 'Board, and subject to Article III, Section 9, ofsaid Rules and -Regulations, among all employees at the Southsideplant of the Company whose names appear on the Company's payroll- of December 31, 1940, including employees who did not workduring such pay-roll period because they were ill or on vacationand employees who were then or have since been temporarily laidoff, but excluding clerical employees, watchmen, the general foreman,the superintendent, the assistant superintendent, foremen, inspectors,and employees who have since quit or been discharged for cause,to determine whether or not they desire to be represented by Inter-nationalAssociation of Bridge, Structural and Ornamental IronWorkers, Shopmen Local #539, affiliated with the American Federa-tion of Labor, for the purposes of collective bargaining.CHAIRMAN HARRY A. MILLIs took no part in the consideration ofthe above Decision and Direction of Election.-[SAME TITLE]CERTIFICATION OF REPRESENTATIVESFebruary19, 1941On January 23, 1941, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled proceeding?Pursuant to the Direction of Election,an election by secret ballot was conducted on February 4, 1941, underthe direction and supervision of the Regional Director for the TenthRegion(Atlanta,Georgia).On February 6, 1941, the RegionalDirector,acting pursuant to Article III, Section-9, of National LaborRelations Board Rules and Regulations-Series,2, as amended,issuedand duly served upon the parties an Election Report on, the ballot.No objections to the conduct of the ballot or the Election Report havebeen filed by any of the parties.As to the balloting and its results,the Regional Director reportedas follows :-Total number eligible ------------------------------------ -422Total ballots cast_________________________________________406Total number ballots cast for International Association ofBridge, Structural and Ornamental Iron Workers, ShopmenLocal #539, affiliated with the A. F. of L_________________348Total number ballots cast against International Associationof Bridge,Structural and Ornamental Iron Workers, Shop-men-Local#539, affiliated with the A. F. of L___---------52 THE INGALLS IRON WORKS COMPANY161Total number of 'challenged ballots__5Total number of void ballots______________________________1Total number of blank ballots____________________________0By virtue of and pursuant to the power vested, in the NationalLabor Relations Boara by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9,of National Labor Relations Board Rules and Regulations-Series 2,as amended,IT IS HEREBY CERTIFIEDthat International Association of Bridge,Structural and Ornamental Iron Workers, Shopmen Local ,#539,affiliated with,the American Federation. of Labor, has been desig-nated and selected by a majority of all employees at the Southsideplant of The Ingalls Iron Works Company, Birmingham, Alabama,excluding clerical employees, watchmen, the general foreman, thesuperintendent, the assistant-superintendent, foremen, and inspectors,as their representative for the purposes of collective bargaining, andthat, pursuant to Section 9 (a) of the Act, International Associationof Bridge, Structural and Ornamental Iron Workers, Shopmen Local#539, affiliated with the American Federation of Labor, is the exclu-sive representative of all such employees for the purposes of collectivebargaining with respect to rates of pay, wages, hours of employment,and other conditions of employment.29 N LItB., No. 28aI